IN THE SUPREME COURT OF GUAM



                         JOAQUIN V. LEON-GUERRERO,
                          Individually and as a Taxpayer,
                                      Plaintiff-Appellant,

                                              v.

      GOVERNMENT OF GUAM, GUAM DEPARTMENT OF
 ADMINISTRATION, and EDWARD BIRN, in his capacity as its Director,
                                     Defendants-Appellees.


                           Supreme Court Case No.: CVA20-008
                           Superior Court Case No.: CV1019-19


                                         OPINION


                                 Cite as: 2022 Guam 5

                          Appeal from the Superior Court of Guam
                           Argued and submitted on July 1, 2021
                               Via Zoom video conference



Appearing for Plaintiff-Appellant:                 Appearing for Defendants-Appellees:
Braddock J. Huesman, Esq.                          Jordan Lawrence Pauluhn, Esq.
Deborah E. Fisher, Esq.                            Assistant Attorney General
Fisher Huesman P.C.                                Office of the Attorney General
Core Pacific Bldg.                                 Litigation Division
545 Chalan San Antonio, Ste. 302                   590 S. Marine Corps Dr., Ste. 802
Tamuning, GU 96913                                 Tamuning, GU 96913
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                      Page 2 of 14


BEFORE: ROBERT J. TORRES, Presiding Justice; KATHERINE A. MARAMAN, Associate
Justice; and JOHN A. MANGLONA, Justice Pro Tempore.


TORRES, J.:

[1]     Plaintiff-Appellant Joaquin V. Leon-Guerrero appeals the Superior Court of Guam’s

dismissal and denial of his complaint challenging the legality of actions taken by Defendants-

Appellees Government of Guam, Department of Administration, and Edward Birn, in his official

capacity as its Director, in issuing a request for proposal for group health and dental insurance for

the Government’s employees (the “Proposal”) that included the new requirements mandated by

Guam Public Law (“P.L.”) 35-002. Leon-Guerrero filed his Verified Complaint for Injunctive and

Declaratory Relief (“Complaint”) under the Enforcement of Proper Government Spending Act

(“Taxpayer Statute”) (codified at 5 GCA § 7101 et seq. (2005)), alleging that P.L. 35-002 was an

illegal delegation of Guam’s sovereign power which caused an illegal expenditure by the

Government. The Taxpayer Statute allows an individual taxpayer to enjoin illegal government

spending and obtain a personal judgment. In his Complaint, Leon-Guerrero sought a preliminary

injunction to stop the Proposal from being awarded until the Superior Court ruled on the organicity

of P.L. 35-002. In a decision and order later reduced to a judgment, the Superior Court granted

the Government’s motion to dismiss Leon-Guerrero’s Complaint, holding that Leon-Guerrero

lacked standing to bring the action due to his lack of concrete injury. For the reasons below, we

affirm the judgment of the trial court, but on different grounds.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

[2]     In March 2019, P.L. 35-002 was signed into law. Guam Pub. L. 35-002 (Mar. 7, 2019)

(codified at 4 GCA § 4302(c)(12)). Public Law 35-002 amended the required qualifications of

those health insurance providers who sought to bid on the Government’s request for proposals to
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                    Page 3 of 14


provide group health insurance to Government of Guam employees. Specifically, P.L. 35-002

restricted consideration and acceptance to only those proposals by providers whose in-network

coverage included all private and public hospitals operating in Guam. See id. Previously, there

had been no such requirement. The new restrictions were to go into effect beginning with

negotiations for the fiscal year of 2020. Id. In April 2019, the Department of Administration

issued a request seeking proposals for group health and dental insurance for Government of Guam

employees.

[3]     In August 2019, Joaquin V. Leon-Guerrero filed his Complaint in the Superior Court of

Guam, challenging the organicity of P.L. 35-002. To claim the threshold jurisdictional issue of

standing, Leon-Guerrero relied on, inter alia, the Taxpayer Statute. See Guam Mem’l Hosp. Auth.

v. Superior Court, 2012 Guam 17 ¶ 8; Taitano v. Lujan, 2005 Guam 26 ¶ 15 (“If a party does not

have standing to bring a claim, a court has no subject matter jurisdiction to hear the claim.”). In

the Complaint, Leon-Guerrero asserted that P.L. 35-002 allowed Guam Regional Medical City

(“GRMC”), Guam’s private hospital, to gain an unfair advantage in negotiations with insurance

providers who had to contract with GRMC for coverage to meet the requirements to bid on the

Proposal. Leon-Guerrero alleged two causes of action. For his first cause of action, Leon-Guerrero

alleged that the Guam Legislature had illegally delegated its own regulatory powers to procure

health insurance for the employees of the Government of Guam, and this act would “drive up the

cost of healthcare services to the Government, and Guam taxpayers.” Record on Appeal (“RA”),

tab 1 at 14-15 (V. Compl. Inj. & Decl. Relief, Aug. 20, 2019). Further, Leon-Guerrero claimed

that an illegal expenditure would occur if P.L. 35-002 was not voided. Leon-Guerrero therefore

sought a “judicial determination and declaration” that P.L. 35-002 was inorganic and void as well

as an injunction halting administration of the Proposal until P.L. 35-002 was “clarified to provide
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                                  Page 4 of 14


a fair bidding process.” Id. at 16. In his second cause of action, Leon-Guerrero alleged that P.L.

35-002 allowed GRMC to engage in anticompetitive conduct which would increase the costs of a

winning bid under the Proposal and also “lead to an improper expenditure of government funds.”

Id. at 17. For this cause of action, Leon-Guerrero also sought a judicial determination and

declaration that P.L. 35-002 was inorganic and void, and an injunction of the administration of the

Proposal.

[4]     Relying on Article III of the United States Constitution and this court’s precedent requiring

constitutional standing, the trial court required Leon-Guerrero to demonstrate he suffered a

concrete “injury in fact.” RA, tab 31 at 3-6 (Dec. & Order, Mar. 4, 2020). Further, the trial court

recognized that although “statutory standing” can exist where the legislature elevates an abstract

injury to qualify as concrete, the “‘legislature’s role in identifying and elevating intangible harms’”

by statute does not automatically grant the plaintiff sufficient standing. Id. at 3-4 (quoting In re

A.B. Won Pat Int’l Airport Auth., 2019 Guam 6 ¶ 20). In other words, Leon-Guerrero’s position

as a taxpayer alone was not sufficient to grant him constitutional standing described in In re A.B.

Won Pat International Airport Authority, 2019 Guam 6, required for all causes of action. Id. at 6.

The trial court determined that Leon-Guerrero had not established that he suffered a concrete injury

by the passing or implementation of P.L. 35-002 and dismissed his action for lack of constitutional

standing. Id. at 6-7. Leon-Guerrero timely appealed. Following oral arguments, this court ordered

supplemental briefing regarding the minimal standing requirement.1

                                                        //

                                                        //



        1
           Ultimately, this court need not decide whether its jurisdiction under 7 GCA § 3107(a) is a source of the
minimum standing requirement as outlined in In re A.B. Won Pat International Airport Authority, 2019 Guam 6, and
briefed by the parties, because Leon-Guerrero’s causes of action were inappropriate.
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                                   Page 5 of 14


                                            II. JURISDICTION

[5]       This court has jurisdiction over an appeal from a final judgment of the Superior Court. 48

U.S.C.A. § 1424-1(a)(2) (Westlaw through Pub. L. 117-159 (2022)); 7 GCA §§ 3107, 3108(a)

(2005).

                                     III. STANDARD OF REVIEW

[6]       “We review both questions of standing and statutory interpretation de novo.” In re A.B.

Won Pat, 2019 Guam 6 ¶ 14 (citing Ada v. Guam Tel. Auth., 1999 Guam 10 ¶ 10; Benavente v.

Taitano, 2006 Guam 15 ¶ 10.). “A trial court’s decision to grant a motion to dismiss for lack of

subject matter jurisdiction is also reviewed de novo.” Linsangan v. Gov’t of Guam, 2020 Guam

27 ¶ 11, cert. denied, 141 S. Ct. 2672 (2021).

                                               IV. ANALYSIS

[7]       This appeal concerns the dismissal of Leon-Guerrero’s taxpayer action, brought under the

Taxpayer Statute, for lack of standing. The trial court dismissed Leon-Guerrero’s Complaint,

finding he had not established that he had suffered a concrete injury by the passing or

implementation of P.L 35-002.2 The trial court reasoned that Leon-Guerrero’s position as a

taxpayer under the Taxpayer Statute was insufficient to grant him constitutional standing as

required by the case law of this court and the Supreme Court of the United States.




          2
          In a separate case brought before the District Court of Guam, P.L. 35-002 was found to be inorganic. Order
Declaring Public Law 35-2 Unconstitutional at 3, TakeCare Ins. Co. v. Birn, No. 1:19-cv-00126, 2021 WL 2327051
(D. Guam Feb. 17, 2021) (No. 153). However, Leon-Guerrero’s complaint pre-dated this decision, and the actions he
complained of were not declared unlawful law at the time. The Government then suggested this appeal is moot, to
which Leon-Guerrero replied in opposition. Appellees’ Guam R. App. P. (“GRAP”) 13(i) Letter (Feb. 3, 2022);
Appellant’s Resp. GRAP 13(i) Letter (Feb. 23, 2022). The Government then moved to dismiss on the same mootness
basis; Leon-Guerrero opposed dismissal, arguing, inter alia, that this court should first determine standing. Mot.
Dismiss (Apr. 7, 2022); Opp’n Mot. Dismiss at 10 (Apr. 18, 2022). We agree with Leon-Guerrero. We rule initially
on standing and do not reach the merits of any mootness argument. See, e.g., Friends of the Earth, Inc. v. Laidlaw
Env’t Servs. (TOC), Inc., 528 U.S. 167, 180, 189 (2000) (addressing standing before turning to mootness).
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                     Page 6 of 14


[8]     On appeal, Leon-Guerrero argues that the trial court’s reliance on In re A.B. Won Pat in

dismissing his Complaint was in error.         First, Leon-Guerrero argues there is no minimum

constitutional standing requirement mandated by the Organic Act. Appellant’s Br. at 15 (Nov. 27,

2020). Leon-Guerrero asserts that the constitutional standing requirement as described in In re

A.B. Won Pat is a “prudential,” non-mandatory restriction that may be overridden by the Guam

Legislature which, Leon-Guerrero argues, dictates what causes of actions the courts of Guam must

hear. Id. at 15-16. Leon-Guerrero asserts that the Guam Legislature provided a cause of action

under the Taxpayer Statute and, in doing so, removed any standing requirement to show a

particularized injury. Id. at 16. Second, Leon-Guerrero asserts that the trial court erred in

dismissing his Complaint because he claims he met the requirements to bring the cause of action

under the Taxpayer Statute. Id. at 16-18. We address these arguments in turn, finding first that

this court requires constitutional standing, which the Taxpayer Statute can provide, and second

that the trial court erred in dismissing Leon-Guerrero’s Complaint for lack of standing, but that it

must nonetheless be dismissed for improper causes of action.

A. The Trial Court Did Not Err in Applying the Constitutional Standing Requirement
   Clarified in In re A.B. Won Pat

        1. The constitutional standing requirement as announced in In re A.B. Won Pat is
           good law

[9]     Leon-Guerrero asserts that the trial court’s reliance on In re A.B. Won Pat was in error

because the constitutional standing requirement announced in that case conflicts with the Organic

Act, prior precedent, and other local laws. Appellant’s Br. at 18-23. We disagree and affirm the

constitutional standing requirement under the principle of stare decisis as announced in In re A.B.

Won Pat.

[10]    We affirmed in In re A.B. Won Pat that “[c]onstitutional standing is a necessary

prerequisite to pursuing relief in all cases filed in the courts of Guam, and the legislature cannot
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                                       Page 7 of 14


remove the requirement of constitutional standing by statute.” In re A.B. Won Pat, 2019 Guam 6

¶ 19.      We explained this constitutional standing requirement with a comparison to the

constitutional standing limitations placed upon federal courts.3 Id. Particularly, we underscored

that, as under Article III of the United States Constitution, “injury in fact is a necessary prerequisite

to all suits filed in our courts.” Id. ¶ 22. We upheld this standing requirement in Hemlani v.

Melwani, 2021 Guam 26 ¶¶ 22-23.

[11]     Leon-Guerrero asserts that the constitutional standing requirement put forward in In re A.B.

Won Pat is unworkable with the Taxpayer Statute. See Appellant’s Reply Br. at 11-14 (Feb. 26,

2021). Leon-Guerrero also argues that the constitutional standing requirement contradicts a

“legislative command” and lacks a constitutional or organic basis. Id. at 14. We reject Leon-

Guerrero’s assertion that the constitutional standing requirements render the Taxpayer Statute

unworkable for the reasons discussed below. We also decline to assess the effects of the

constitutional standing requirements on laws not at issue here.

[12]     Leon-Guerrero argues against the application of stare decisis, asserting that the

pronouncement in In re A.B. Won Pat that the legislature may not remove the requirement of

constitutional standing by statute is incorrect because such a holding “invalidates several laws

without setting forth the reasons the laws are invalid.” Reply Br. at 13. Stare decisis is critical to

our legal system.

         [P]rior applicable precedent usually must be followed even though the case, if
         considered anew, might be decided differently by the current justices. This policy,
         known as the doctrine of stare decisis, is based on the assumption that certainty,
         predictability and stability in the law are the major objectives of the legal system .
         ...

         3
           “Injury in fact is a constitutional requirement, and ‘[i]t is settled that Congress cannot erase Article III’s
standing requirements by statutorily granting the right to sue to a plaintiff who would not otherwise have standing.’”
In re A.B. Won Pat, 2019 Guam 6 ¶ 19 (alteration in original) (quoting Spokeo, Inc. v. Robins, 578 U.S. 330, 339
(2016)). “Rather, ‘Article III standing requires a concrete injury even in the context of a statutory violation.’” Id. ¶
20 (quoting Spokeo, Inc., 578 U.S. at 341).
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                       Page 8 of 14


People v. Ramey, 2019 Guam 11 ¶ 17 (quoting Duenas v. Brady, 2008 Guam 27 ¶ 17 n.4). Stare

decisis is also a flexible policy “which permits this court to reconsider, and ultimately to depart

from, our own prior precedent in an appropriate case.” Duenas, 2008 Guam 27 ¶ 17 n.4 (quoting

Moradi-Shalal v. Fireman’s Fund Ins. Cos., 758 P.2d 58, 63 (Cal. 1988) (in bank)). We do not

find this case appropriate for departure from our prior precedent and affirm that the constitutional

standing requirement as defined in In re A.B. Won Pat remains good law.

        2. The Taxpayer Statute provides a statutory basis for finding a concrete injury

[13]    Leon-Guerrero argues that imposing a constitutional standing requirement endangers the

Taxpayer Statute. Appellant’s Br. at 21-23. We disagree. We find that the Taxpayer Statute

provides a concrete injury in fact when the requirements of the statute are satisfied.

[14]    Previously, we have recognized that under the doctrine of “‘statutory standing’” the

legislature may “impart a judicially-cognizable injury . . . [that] would otherwise have been too

abstract under a constitutional-standing inquiry.” In re A.B. Won Pat, 2019 Guam 6 ¶ 20 (citing

Guam Mem’l Hosp. Auth., 2012 Guam 17 ¶ 22) (requiring party standing as jurisdictional

prerequisite). Within the constitutional-standing requirements of injury in fact, causality, and

redressability, “the legislature may ‘elevat[e] to the status of legally cognizable injuries concrete,

de facto injuries that were previously inadequate in law.’” Id. ¶ 20 (alteration in original) (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 578 (1992)). Further, we recognized that “[p]ublic records

and open government laws are both common examples of statutes conferring sufficient injury to

satisfy the injury-in-fact component of a constitutional-standing analysis.” Id. ¶ 24.

[15]    Here, we recognize that the Taxpayer Statute also provides such a concrete injury in fact.

It requires that the plaintiff be a taxpayer and resident of Guam, and that he sue an officer, agent,

contractor, or employee of the Executive Branch of Guam to enjoin that person from “expending
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                               Page 9 of 14


money without proper appropriation, without proper authority, illegally, or contrary to law.” 5

GCA § 7103. The statute purely enables that taxpayer to enjoin an individual and to obtain a

personal judgment against such individual for the return of improperly expended money; it does

not address the propriety of other legislation. See id. Today, we recognize that failure to state a

concrete injury in fact does not necessarily preclude constitutional standing under the Taxpayer

Statute; a taxpayer could assert a judicially-cognizable injury when meeting the statute’s

requirements. We need not address Leon-Guerrero’s assertions about other local laws he believes

are endangered by the constitutional standing requirement, as these other laws are not at issue in

this appeal.4

B. The Trial Court Erred in Dismissing the Complaint on the Basis that the Taxpayer
   Statute Cannot Abolish the Requirement that a Plaintiff Suffer a Concrete Injury, But
   Leon-Guerrero’s Causes of Actions Warranted Dismissal on Other Grounds

        1. Relying on the Taxpayer Statute did not preclude Leon-Guerrero from having
           standing

[16]    Under the Taxpayer Statute:

                Any taxpayer who is a resident of Guam shall have standing to sue the
        government of Guam and any officer, agent, contractor, or employee of the
        Executive Branch of the government of Guam for the purpose of enjoining any
        officer, agent, contractor, or employee of the Executive Branch of the government
        of Guam from expending money without proper appropriation, without proper
        authority, illegally, or contrary to law, and to obtain a personal judgment in the
        courts of Guam against such officers, agents, contractors, or employees of the
        government of Guam and in favor of the Government of Guam for the return to the
        Government of Guam of any money which has been expended without proper
        appropriation, without proper authority, illegally, or contrary to law.

5 GCA § 7103. Leon-Guerrero argues that his Complaint should be “analyzed for standing or

sufficiency of his claim” by the trial court under the Taxpayer Statute. Appellant’s Br. at 27. He

argues that only if a litigant failed to meet the requirements of the Taxpayer Statute or failed to


        4
        Leon-Guerrero argues, on appeal, that a constitutional standing requirement also undermines the Sunshine
Reform Act and the Open Government Act. Appellant’s Br. at 21-23.
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                                        Page 10 of 14


allege a cause of action, would a dismissal be warranted. Id. We agree. The trial court erred in

dismissing Leon-Guerrero’s Complaint for lack of standing on the basis that the Taxpayer Statute

is not sufficient to grant him constitutional standing. Leon-Guerrero was eligible for standing if

he successfully pleaded in his Complaint that he was a resident and a taxpayer, and if he sought to

enjoin an allegedly illegal expenditure committed by an Executive Branch officer or to recover

money. Cf. RA, tab 1 at 1, 2 (V. Compl. Inj. & Decl. Relief) (bringing instead a suit to enjoin a

hypothetical waste of funds by declaring P.L. 35-002 illegal).

[17]     We have also held that “[a]bsent clear legislative intent to the contrary, the plain meaning

prevails.” People v. Cruz, 2021 Guam 10 ¶ 12 (quoting Sumitomo Constr., Co. v. Gov’t of Guam,

2001 Guam 23 ¶ 17). The Taxpayer Statute was intended to allow persons other than the Attorney

General of Guam to bring actions in the Superior Court where there has been illegal spending by

a government official, specifically a member of the Executive Branch. See 5 GCA § 7101.5

[18]     In the Complaint, Leon-Guerrero pleads the first two basic standing requirements

mandated in the Taxpayer Statute, declaring that he is a resident of Guam and alluding to his

taxpayer status.6        Conceivably, Leon-Guerrero could have had statutory standing under the




         5
             Title 5 GCA § 7101 contains the Taxpayer Statute’s legislative intent and reads:
                   It is the intent of the Legislature that the government of Guam practice fiscal responsibility,
         and that the persons who spend the taxpayer’s money follow the mandates of law in expending
         government funds. Historically, there have been many instances of government officials in the
         government of Guam spending and obligating money without appropriation or contrary to law.
         Since the Attorney General is the only officer empowered to bring court actions to control such
         illegal spending and the only officer who can represent the government in recovering such money,
         and since the Attorney General is an appointed member of the Governor’s cabinet, laws relating to
         improper spending of funds by the Executive Branch have generally not been enforced, and in some
         instances been openly ignored.
         6
           Leon-Guerrero does not explicitly state in his Complaint that he is a taxpayer of Guam. Still, he states that
the effect of P.L. 35-002 “has and will irreparably harm Mr. Leon-Guerrero and, . . . will result in increased costs for
all taxpayers.” RA, tab 1 at 2 (V. Compl. Inj. & Decl. Relief). He further argues that “Mr. Leon-Guerrero, as a
taxpayer,” should be able to bring a claim. Appellant’s Br. at 2; see also RA, tab 20 at i (Opp’n Mot. Dismiss, Nov.
18, 2019) (captioning Plaintiff as “Joaquin V. Leon-Guerrero, individually and as a taxpayer”). This sufficiently
establishes Leon-Guerrero’s claim to be a taxpayer of Guam for standing analysis purposes under the Taxpayer Statute.
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                     Page 11 of 14


Taxpayer Statute, based on his allegations, if he implemented a proper cause of action seeking to

enjoin an officer for spending unauthorized funds, or to recover those funds. In theory, the

Taxpayer Statute could excuse Leon-Guerrero from establishing a concrete injury if he instead

established a de facto injury by meeting the statute’s requirement. However, he did not.

        2. Leon-Guerrero’s causes of actions did not comply with the Taxpayer Statute and
           warranted dismissal

[19]    Leon-Guerrero’s Complaint asserted two causes of action; both were inappropriate and

unauthorized by the Taxpayer Statute and warranted dismissal.

[20]    The Taxpayer Statute allows taxpayers to bring actions to challenge certain conduct and to

obtain specific remedies. A resident taxpayer is authorized to sue

        for the purpose of enjoining any officer . . . of the Executive Branch of the
        government of Guam from expending money without proper appropriation, without
        proper authority, illegally, or contrary to law, and to obtain a personal judgment in
        the courts of Guam against such officers . . . and in favor of the Government of
        Guam for the return to the Government of Guam of any money which has been [so]
        expended . . . .

5 GCA § 7103 (emphases added). Thus, a resident taxpayer is authorized by the statute to

challenge an unauthorized, illegal, or inappropriate expenditure made by or on behalf of the

Executive Branch. That resident taxpayer is then authorized to enjoin that expenditure and to

recover a personal judgment for the misspent funds on behalf of the Government of Guam.

[21]    Leon-Guerrero’s first cause of action fails to identify an illegal or unauthorized expenditure

made by an officer, agent, contractor, or employee of the Executive Branch, and it seeks a remedy

which is not provided for in the Taxpayer Statute. First, Leon-Guerrero merely asserts that P.L.

35-002 is inorganic and that the Department of Administration’s reliance on its criteria to

administer the Proposal would amount to an illegal expenditure. Leon-Guerrero alleges that P.L.

35-002 allows GRMC, the private hospital, to dictate which insurance carriers may bid on the
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                      Page 12 of 14


Proposal. He alleges that this leads to a decrease in the number of bidders, lessens competitive

bidding, and “increases the costs to the taxpayers of Guam.” RA, tab 1 at 16 (V. Compl. Inj. &

Decl. Relief). Leon-Guerrero neither identifies a specific expenditure attributable to the Executive

Branch nor asserts that it was unauthorized; instead, he argues that P.L. 35-002 should not have

been authorized. Second, Leon-Guerrero fails to identify an officer who illegally spent funds,

instead arguing broadly that the “delegation of procurement authority is illegal and will drive up

the cost of healthcare services to the Government, and Guam taxpayers.” Id. at 15. Despite naming

Director Birn as a defendant, the language of Leon-Guerrero’s first cause of action accuses only

“[t]he Legislature” of impermissible delegation. Id. at 14. Third, instead of an expenditure

enjoinment or a personal judgment, Leon-Guerrero seeks a “judicial determination and

declaration” that P.L. 35-002 is inorganic and void, and an injunction on the Proposal process until

P.L. 35-002 is “clarified to provide a fair bidding process.” Id. at 2, 16. The Taxpayer Statute did

not create a cause of action which allows taxpayers to challenge and seek judicial determinations

on the validity of legislative acts, but instead to hold the Executive Branch and its officers, agents,

contractors, or employees accountable in spending taxpayer funds. See 5 GCA § 7103. Overall,

the Complaint conspicuously fails to identify an illegal expenditure by the Executive Branch, fails

to identify an officer who spent unauthorized funds, and seeks a declaration and preliminary

injunction as opposed to an appropriate remedy. The Complaint makes clear that Leon-Guerrero

is not using the Taxpayer Statute as the Legislature intended.

[22]    Leon-Guerrero’s second cause of action similarly seeks a judicial determination and

declaration that P.L. 35-002 is inorganic and void as it allows GRMC to act in an anti-competitive

manner. Leon-Guerrero requests that the Proposal process be enjoined until P.L. 35-002 is

clarified “to provide a fair bidding process that does not allow a private actor to engage in
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                   Page 13 of 14


anticompetitive conduct in the course of the Proposal.” RA, tab 1 at 17-18 (V. Compl. Inj. & Decl.

Relief). Again, Leon-Guerrero does not identify an illegal or unauthorized expenditure. The

Department of Administration, in administering the Proposal process, was bound to follow the

new requirements implemented under P.L. 35-002.             As the Government notes, there is an

unacceptable dilemma presented by forcing Executive Branch officers to choose to enforce the

laws as passed and face a lawsuit or ignore the statute to avoid a lawsuit. See Appellees’ Br. at

26-27 (Jan. 22, 2021). Additionally, Leon-Guerrero seeks to challenge the prudence of the

Legislature’s authorization of allegedly anti-competitive actions of a private party, not an

expenditure by the Executive Branch. Further, Leon-Guerrero again seeks relief inappropriate and

unavailable under the Taxpayer Statute—a judicial determination of and declaration on the

organicity and legality of P.L. 35-002. The Taxpayer Statute does not provide for such relief. To

hold otherwise would, as the Government states, “open legislation to generalized attacks in the

courts” rather than address unlawful or unauthorized expenditures by the Executive Branch.

Appellees’ Br. at 24.

[23]    We hold compliance with the Taxpayer Statute confers sufficient injury to satisfy the

injury-in-fact component of a constitutional-standing analysis. Therefore, we find that the trial

court erred in dismissing Leon-Guerrero’s Complaint on the basis that the Taxpayer Statute cannot

abolish the requirement he suffer a concrete injury and is insufficient to grant him constitutional

standing. Yet, on review of the Complaint, Leon-Guerrero’s causes of action did not comply with

the Taxpayer Statute and did not afford the type of relief he sought. Dismissal of the Complaint

was thus warranted.

                                                       //

                                                       //
Leon-Guerrero v. Gov’t of Guam, 2022 Guam 5, Opinion                                  Page 14 of 14


                                         V. CONCLUSION

[24]    For these reasons, we AFFIRM the trial court’s dismissal of the Complaint, on other

grounds.




                   /s/                                                    /s/
       KATHERINE A. MARAMAN                                   JOHN A. MANGLONA
           Associate Justice                                    Justice Pro Tempore



                                                 /s/
                                        ROBERT J. TORRES
                                          Presiding Justice